Citation Nr: 1602028	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, disability. 


REPRESENTATION

Appellant represented by:	Mrs. Christa McGill, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from June 1964 to June 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO), which denied the benefit sought on appeal. 

In October 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating higher than 20 percent for diabetes mellitus, type II.  Based on a review of the evidence of record, the Board finds that additional development is needed prior to adjudication of this claim. 

The Veteran was last afforded a VA examination to determine the severity of his diabetes in February 2011, which reflects that control of the Veteran's diabetes required insulin medications and restricted diet, but did not require restriction of strenuous activities.  Since that time, the Veteran has submitted a January 2014 private medical statement from Dr. K.H. which states that the Veteran should avoid strenuous occupational and recreational activities because of his diabetes.  This additional medical evidence suggests that the Veteran's diabetes has worsened since he was last evaluated in 2011. 

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Here, the Veteran was last afforded a VA examination for diabetes more than four years ago, and the evidence of record suggests that his disability has worsened.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his diabetes.  

Any updated VA or private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Seek the Veteran's assistance in identifying and obtaining his updated VA and private treatment records.

2. Afford the Veteran a VA examination to determine the current severity of his diabetes mellitus, type II.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology of both his diabetes.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

3. After the requested development has been completed, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




